White, J.
The indictment in this case is fatally defective because it fails to allege that the defendant “ did” the acts charged as constituting the crime. This word is indis*363pensable, and cannot be supplied by intendment. The State v. Hutchinson, 26 Texas, 111; The State v. Dougherty, 30 Texas, 360 ; Edmondson v. The State, 41 Texas, 496.
The record in this case nowhere discloses the fact that the jury trying the case were sworn. Pasc. Dig., Art. 3029 ; Arthur v. The State, 3 Texas, 405 ; Martin v. The State, 40 Texas, 19; Bawcom v. The State, 41 Texas, 189; Edmondson v. The State, 41 Texas, 496; Sutton v. The State, 41 Texas, 513; Bray v. The State, 41 Texas, 560; Burch v. The State, 43 Texas, 376; Rich v. The State, decided by this court at the Austin term, 1876, ante p. 206.
The judgment is reversed and the case dismissed.

Reversed and dismissed.